department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc psi tl-n-5982-00 uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel from associate chief_counsel passthroughs special industries cc psi subject lease-in_lease-out_transaction this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice tl-n-5982-00 legend a b c d e f g h i j k x y trust state date date date date date date date date date date date dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figureh dollar_figurei dollar_figurej dollar_figurek dollar_figurel dollar_figurem tl-n-5982-00 dollar_figuren dollar_figureo dollar_figurep dollar_figureq dollar_figurer dollar_figures dollar_figuret a b c d e f g h i j k l issue sec_1 whether the lease-in lease-out lilo_transaction described below has economic_substance whether the lilo_transaction qualifies for nonrecognition treatment under sec_1031 of the internal_revenue_code whether a is required to include in income original_issue_discount whether a’s participation in the lilo_transaction subjects it to the accuracy-related_penalty for negligence and substantial_understatement pursuant to sec_6662 conclusion sec_1 the lilo_transaction described below lacks economic_substance and should not be respected for federal_income_tax purposes the lilo_transaction does not qualify for nonrecognition treatment under sec_1031 the replacement_property acquired by a appears to constitute a partnership_interest which under sec_1031 does not qualify for nonrecognition treatment even if the replacement_property does not constitute a tl-n-5982-00 partnership_interest sec_1031 nonrecognition treatment will be unavailable because the transaction lacks economic_substance a must include oid in income a is liable for the accuracy-related_penalty because of its participation in a transaction lacking in economic_substance fact sec_1 a’s sale of x on date a acting through an intermediary sold its ownership_interest in x a culm-fired cogeneration plant for dollar_figurea at the time of sale a held its interest in x with an adjusted_basis of dollar_figureb accordingly the sale of x caused a to realize a gain of dollar_figurec to defer the gain realized from the x sale a entered into a lilo_transaction with b a treated the transaction as a sale_and_leaseback and accounted for it as a purchase claiming like-kind_exchange treatment under sec_1031 of the internal_revenue_code lease terms on date all of the parties to the transaction described below entered into a participation_agreement generally describing the lilo_transaction through which a would lease y from b a created a grantor_trust trust to act on its behalf in the transaction c a delaware corporation was appointed as trustee and executed all of the lilo_transaction documents as trustee for a prior to the transaction b a tax-exempt_entity was a owner of y an electric generating facility located in state d an unrelated tax-exempt_entity owned the remaining b of the facility b agreed to lease a c undivided_interest in the facility to trust for a term of d years beginning date and ending on date head lease trust agreed to lease the same interest back to b for a term of e years beginning date and ending date operating_lease c and b agreed that b’s transfer of the undivided_interest in the facility would be treated as a sale of that interest by b and the rent received by b would be treated as the purchase_price trust owed rent of dollar_figurea to b under the head lease to fund this rental payment a invested dollar_figured and borrowed dollar_figuree in non-recourse loans from e the borrowed dollar_figuree was divided into a series a loan for dollar_figuref and a series b loan for dollar_figureg the series b loan was immediately sold to f a transferred the entire dollar_figurea to trust which prepaid the dollar_figurea rent to b in full payment of the head lease tl-n-5982-00 pursuant to an investment agreement b transferred the prepaid rent to three accounts first b deposited dollar_figureg with g the investment agreement required g to invest the money in u s treasury strips b pledged the deposit with g to trust for its obligations under the operating_lease trust in turn pledged this interest to f the lender of the series b loan as collateral for the series b loan b also purchased a surety bond from f for dollar_figureh guaranteeing the payments owed to trust under the operating_lease with an additional fee of dollar_figurei paid to f b agreed to reimburse f for any payments made pursuant to the surety bond second b deposited an amount equal to the series a loan with h the interest rate on the series a loan to a equaled the interest rate paid on the amount deposited with h and h is an affiliate of e the series a lender third b transferred approximately dollar_figurej to i this money was used to purchase u s treasury strips the maturity dates and amounts of the treasury strips would allow b to use the proceeds to fund the purchase option granted to b the remainder of the prepayment approximately dollar_figurek was retained by b as its fee for participating in the transaction pursuant to the operating_lease trust leased the undivided_interest in y back to b for a term beginning date and ending on date the rent due to trust under the operating_lease was paid from the three accounts described above and equaled the amounts due by a under the series a loan and series b loan trust used the rental payments to make payments on the series a loan and series b loan b holds the following options for the end of the operating_lease term first b can purchase y from trust for a fixed price of dollar_figurel this amount exceeds the estimated appraisal value of y at that point by dollar_figurem if b exercises this purchase option b must pay an immediate installment of dollar_figuren on date and four subsequent installments of dollar_figureo each on date date date and date if b fails to exercise the purchase option d will have the opportunity to purchase y from trust under the same conditions offered to b if neither b nor d exercises its respective purchase option then a can terminate the operating_lease and purchase y for dollar_figurep if a also chooses not to exercise its purchase option the operating_lease grants b the option of arranging for service contracts this option requires b to locate potential purchasers of power and to persuade those purchasers to enter into a power sales agreement with trust to fund either the purchase option or the service_contract option b would use its remaining deposits with g h and the matured treasury strips if b elects the purchase option trust would use the initial option payment to pay off the series a loan and series b loan the four installment payments would be transferred to a the lilo_transaction allows a to defer approximately dollar_figurec in capital_gains for a e year period tl-n-5982-00 law and analysis you have asked whether this lilo_transaction should be respected for federal tax purposes for the reasons discussed below we agree with your conclusion that the transaction lacks economic_substance economic_substance to be respected a transaction must have economic_substance separate and distinct from the economic benefit achieved solely by tax reduction if a taxpayer seeks to claim tax benefits which were not intended by congress by means of transactions that serve no economic purpose other than tax savings the doctrine_of economic_substance is applicable 31_f3d_117 3d cir 861_f2d_494 7th cir aff’g 87_tc_1087 364_f2d_734 2d cir aff’g 44_tc_284 31_tc_33 aff’d 270_f2d_294 3d cir acm partnership v commissioner tcmemo_1997_115 aff’d in part and rev’d in part 157_f3d_231 3d cir whether a transaction has economic_substance is a factual determination 338_us_451 this determination turns on whether the transaction is rationally related to a useful nontax purpose that is plausible in light of the taxpayer’s conduct and useful in light of the taxpayer’s economic situation and intentions the utility of the stated purpose and the rationality of the means chosen to effectuate it must be evaluated in accordance with commercial practices in the relevant industry 89_tc_986 acm partnership supra a rational relationship between purpose and means ordinarily will not be found unless there was a reasonable expectation that the nontax benefits would be at least commensurate with the transaction costs yosha supra acm partnership supra in determining whether a transaction has economic_substance so as to be respected for tax purposes both the objective economic_substance of the transaction and the subjective business motivation must be determined acm partnership f 3d pincite 968_f2d_1229 d c cir 909_f2d_1360 9th cir the two inquiries are not separate prongs but are interrelated factors used to analyze whether the transaction had sufficient substance apart from its tax consequences to be respected for tax purposes acm partnership f 3d pincite casebeer f 2d pincite courts have recognized that offsetting legal obligations or circular cash flows may effectively eliminate any real economic significance of the transaction 364_us_361 in knetsch the taxpayer repeatedly borrowed against increases in the cash_value of a bond thus the bond and the taxpayer’s tl-n-5982-00 borrowings constituted offsetting obligations as a result the taxpayer could never derive any significant benefit from the bond the supreme court found the transaction to be a sham as it produced no significant economic_effect and had been structured only to provide the taxpayer with interest deductions in 94_tc_738 the tax_court denied the taxpayer the tax benefits of a series of treasury bill sale-repurchase transactions because they lacked economic_substance in the transactions the taxpayer bought treasury bills that matured shortly after the end of the tax_year and funded the purchase by borrowing against the treasury bills the taxpayer accrued the majority of its interest_deduction on the borrowings in the first year while deferring the inclusion of its economically offsetting interest_income from the treasury bills until the second year the transactions lacked economic_substance because the economic consequence of holding the treasury bills was largely offset by the economic cost of the borrowings the taxpayer was denied the tax_benefit of the transactions because the real economic impact of the transactions was infinitesimally nominal and vastly insignificant when considered in comparison with the claimed deductions sheldon t c pincite in 157_f3d_231 3d cir the taxpayer entered into a near-simultaneous purchase and sale of debt instruments taken together the purchase and sale had only nominal incidental effects on the taxpayer’s net economic position acm partnership f 3d pincite the taxpayer claimed that despite the minimal net economic_effect the transaction had economic_substance the court held that transactions that do not appreciably affect a taxpayer’s beneficial_interest except to reduce tax are devoid of substance and are not respected for tax purposes acm partnership f 3d pincite the court denied the taxpayer the purported tax benefits of the transaction because the transaction lacked any significant economic consequences other than the creation of tax benefits in other leasing transactions leases have been respected as valid despite the presence of credit support for their payment such as third-party rent guarantees see 88_tc_702 88_tc_84 87_tc_1471 on the other hand a fully defeased lease arguably is not compelled or encouraged by business and regulatory realities as required by 435_us_561 moreover claims of pre-tax profit are not dispositive there is some precedent that economic_substance for a lease transaction will be satisfied if there is some modicum of economic_substance which may mean some modicum of pre-tax profit see 81_tc_184 ndollar_figure aff’d in part and rev’d in part on other grounds 752_f2d_89 4th cir tl-n-5982-00 see 84_tc_412 ndollar_figure in 912_f2d_736 4th cir the fourth circuit found that a leasing transaction was a sham in doing so it described a dollar_figure profit potential as minimal on an eight-year investment of dollar_figure the fourth circuit also found evidence of tax motivation in the offsetting obligations to pay rent and debt service the transaction also involved the use of related parties to avoid sec_465 under these facts the court found that the tax tail began to wag the dog hines f 2d pincite thus small profits on a lease transaction may be overlooked when tax considerations have taken over the transaction see also pacheco v commissioner tcmemo_1989_296 application to lilo_transaction it is the position of the internal_revenue_service that certain lilo transactions lack economic_substance revrul_99_14 1999_13_irb_3 when the form of a transaction lacks economic_substance the form is disregarded and consistent with the substance of the transaction the proper tax treatment is determined acm partnership supra compaq computer v commissioner 113_tc_17 a sale leaseback_transaction is distinct from a lilo_transaction a lilo involves a lease from one entity to another with a generally coextensive lease back to the first entity a sale leaseback involves a disposition for tax purposes revproc_75_21 1975_1_cb_715 provides safe harbors and ruling guidelines for determining whether a transaction is a lease or a sale because a sale leaseback is distinct from a lilo_transaction revproc_75_21 does not apply to lilo transactions similarly an analysis of the benefits and burdens factors as would be utilized in analyzing a sale leaseback would be inappropriate under the present facts viewed as a whole the objective facts of the above-described lilo_transaction indicate that the transaction lacks the potential for any significant economic consequences other than the creation of tax benefits therefore the transaction lacks economic_substance as in revrul_99_14 the cash flows in the lilo_transaction described above are completely circular in nature the proceeds of the series a loan are transferred to b through trust and are then immediately deposited with h an affiliate of the series a lender the deposit with h earns an interest rate equal to that paid on the series a loan h will use the deposit plus interest to pay b’s rent obligation under the operating_lease as well as a portion of b’s initial installment of the purchase option likewise the proceeds from the series b loan are transferred to b who immediately deposits them with g the interest rate paid on the series b loan to f is f compared with g paid on b’s deposit with g these funds were also used to pay tl-n-5982-00 b’s rent obligations under the operating_lease and a portion of the initial installment of the purchase option as described above all of the payments due under the operating_lease are fully defeased as of the closing date of the lilo_transaction documents obtained from b consistently refer to the transaction as fully defeased moreover with the exception of the minimal risk associated with the series b loan a has eliminated all potential risks which may result from the transaction in addition the various options at the end of the operating_lease term present insignificant if any economic risk to either b or a although a obtained an appraisal showing the fair_market_value of the property at the end of the sublease term to be far less than the purchase option amount such appraisal is unreliable because it assumes a major turbine failure in the final year of the operating_lease furthermore the appraiser concludes that b would have no incentive to exercise its purchase option at the close of the operating_lease term however this conclusion apparently ignores b’s interest in retaining ownership of y documents obtained from b show that ownership and control of y were of paramount concern to b and if b failed to exercise its purchase option either d or a could accede to b’s ownership_interest journal entries made by b on date reflect a debit to restricted investment - lease termination fund and a credit to lease termination obligation both in the amount of dollar_figureq the amount used for the purchase of the treasury strips and for funding the purchase option the notation to this journal entry reads to record the investment of the equity deposit received for the fixed option and the obligation to exercise this option terminate the lease in e years additionally although the appraisal evaluates the service_contract option it fails to recognize the remoteness of this option as it is only available if the purchase option is not exercised by either b or d and a does not exercise its preemptive election the above facts combined with the full prepayment of the purchase option_price at the start of the transaction indicate that exercise of the purchase option is the most likely choice for b the purchase option thus acts as an economic collar which when exercised completes the circular flow of funds in addition the net present_value of a’s equity_investment of dollar_figured equals approximately dollar_figurer absent any_tax benefits - an approximate h rate of annual return however when tax benefits are included the present_value of the investment for the same period increases to approximately dollar_figures - an approximate i rate of annual return tl-n-5982-00 based on the above the circular flow of funds the minimal risk associated with the lilo_transaction and b’s incentive to purchase the property as set forth above we believe the transaction lacks economic_substance and should be disregarded for federal_income_tax purposes accordingly a should be required to immediately recognize the gain it realized on the sale of x and should be denied any deductions associated with the transaction like-kind_exchange to defer gain recognition of dollar_figurec on the disposition of x a structured a deferred like- kind exchange under sec_1031 a acting through trust acquired a c interest in y through a lilo_transaction the term of the head lease from b in the lilo is d years and the term of the operating_lease back to b is e years the remaining useful_life of y is estimated to be j years sec_1031 provides that no gain_or_loss shall be recognized on the exchange of property held for productive use in a trade_or_business or for investment if such property is exchanged solely for property of like_kind which is to be held either for productive use in a trade_or_business or for investment sec_1_1031_a_-1 of the regulations includes as examples of a like_kind exchange that qualifies for deferral of gain under sec_1031 the exchange of city real_estate by a taxpayer who is not a dealer in real_estate for a ranch or farm or the exchange of a leasehold of a fee with years or more to run for real_estate or the exchange of improved real_estate for unimproved_real_estate sec_1031 provides that sec_1031 shall not apply to any exchange of interests in a partnership the flush language in that provision indicates that for purposes of sec_1031 an interest in a partnership which has in effect a valid election under sec_761 to be excluded from the application of all of subchapter_k shall be treated as an interest in each of the assets of the partnership and not as an interest in the partnership see also sec_1_1031_a_-1 which provides in part that sec_1031 does not apply to any exchange of interests in a partnership regardless of whether the interests exchanged are limited or general sec_761 provides that the term partnership includes a syndicate group pool joint_venture or other unincorporated organization through or by means of which any business financial operation or venture is carried on and is not a corporation or a_trust or estate sec_761 allows a qualifying joint_venture to elect out of subchapter_k if it is availed of for the joint production extraction or use of property but not for the purpose of selling services or property produced or extracted sec_1_761-2 sets forth the following three-prong test to determine whether a joint_venture will qualify to make a election tl-n-5982-00 the participants own the property as co-owners either in fee or under lease or other form of contract granting exclusive operating rights and the participants reserve the right separately to take in_kind or dispose_of their shares of any property produced extracted or used and the participants do not jointly sell services or the property produced or extracted although each separate participant may delegate authority to sell his share of the property produced or extracted for the time being for his account but not for a period of time in excess of the minimum needs of the industry and in no event for more than one year in this case certain documents characterize the relationship of b and d as joint venturers in the ownership and operation of y we note that the undivided_interest in y that a claims it acquired for purposes of effectuating the like_kind exchange was acquired from only one of the parties -- b it was not acquired by virtue of either a long term lease or sale of such interest from both parties as joint venturers as a joint_venture b’s and d’s ownership interests in y would be partnership interests for federal tax purposes unless the owners elected out of subchapter_k under sec_761 in applying the three-part test of sec_1_761-2 to y the owners appear to satisfy the first two prongs the y ownership agreement executed by b and d states that b and d own y as tenants in common and that each participant reserves the right to take in_kind or dispose_of their shares of power produced however the ownership agreement also states that excess power not needed by b or d shall be pooled and offered for sale with each owner credited a proportionate share of the revenue from the sale this provision likely violates the requirement under sec_1_761-2 that the co-owners do not jointly sell the property produced thus regardless of whether or not b and d actually elected out of subchapter_k it seems unlikely that they were eligible to do so assuming your office determines that the facts indicate that b and d own and operate y as a partnership and thus the property acquired by the a from b amounts to a partnership_interest sec_1031 of the code precludes a from using sec_1031 to defer its gain on the disposition of its interest in the culm-fired cogeneration plant in the event that the interest acquired by a does not constitute a partnership_interest then under the sec_1031 regulations y must be actually acquired by trust this acquisition can be accomplished either by purchase or through a lease with a term of at least years if the lilo_transaction lacks economic_substance and thus y was not actually acquired by trust the sec_1031 nonrecognition of gain is not available to a on the disposition of x tl-n-5982-00 original_issue_discount if the lilo_transaction lacks economic_substance then a can be imputed original_issue_discount oid income under two alternative arguments first the dollar_figured equity_investment by a could be characterized as a loan from a to b to the extent that the purchase option_price exceeds the equity_investment that amount should be included in a’s income as oid income in the alternative the transaction could be recharacterized as a’s purchase of dollar_figurej of treasury strips funds paid_by a to b were used to buy the treasury strips which are pledged to c and the payments upon maturity of the treasury strips are used to satisfy b’s obligations to a these facts indicate that a is the owner of the treasury strips and therefore the oid on the treasury strips must be included in a’s income penalties sec_6662 imposes an accuracy-related_penalty equal to twenty percent of the portion of the underpayment attributable to among other things negligence or disregard of rules or regulations and any substantial_understatement_of_income_tax sec_1_6662-2 provides that there is no stacking of the accuracy-related_penalty components and thus the maximum accuracy-related_penalty imposed on any portion of an underpayment is twenty percent the accuracy-related_penalty does not apply to any portion of an underpayment with respect to which it is shown that there was reasonable_cause and that the taxpayer acted in good_faith sec_6664 negligence pursuant to sec_6662 and sec_1_6662-3 negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code or to exercise ordinary and reasonable care in the preparation of the tax_return negligence has been defined as the failure to what a reasonably and ordinarily prudent person would do under the circumstances marcello v commissioner 380_f2d_499 5th cir 85_tc_934 sec_1_6662-3 provides that negligence is strongly indicated where a taxpayer fails to make a reasonable attempt to ascertain the correctness of a deduction credit or exclusion on a return that would seem to a reasonable person to be too good to be true under the circumstances in 113_tc_214 the service argued that compaq was liable for the accuracy-related_penalty because compaq disregarded the economic_substance of the transaction the tax_court agreed with the service’s position and upheld the service’s assertion of the negligence_penalty because compaq failed to investigate the details of the transaction the entity it was tl-n-5982-00 investing in the parties it was doing business with or the cash-flow implications of the transaction similarly in united parcel services of america inc v commissioner tcmemo_1999_268 reversed aftr2d 11th cir the tax_court sustained the service’s determination of the negligence_penalty against united parcel service ups because ups was a sophisticated taxpayer engaged in an ongoing sham_transaction devoid of economic_substance for the year at issue the tax_court likewise sustained the application of the negligence_penalty in 94_tc_738 stating that the taxpayer intentionally entered into loss-producing repurchase agreements to generate and claim tax benefits b substantial_understatement pursuant to sec_6662 a substantial_understatement_of_income_tax exists for a taxable_year if the amount of the understatement exceeds the greater of ten percent of the tax required to be shown on the return or dollar_figure dollar_figure in the case of corporations other than s_corporations or personal_holding_companies sec_6662 provides that understatements are generally reduced by the portion of the understatement attributable to the tax treatment of items for which there was substantial_authority for such treatment and any item if the relevant facts affecting the item’s tax treatment were adequately disclosed in the return or a statement attached to the return and there is a reasonable basis for the taxpayer’s tax treatment of the item these exceptions however do not apply to tax_shelter items of corporate taxpayers sec_6662 thus if a corporate taxpayer has a substantial_understatement attributable to a tax_shelter_item the accuracy-related_penalty applies to the understatement unless the reasonable_cause exception applies sec_1_6664-4 discussed below contains special rules relating to the definition of reasonable_cause in the case of a tax_shelter_item of a corporation however sec_6662 which is applicable to the years at issue defines a tax_shelter among other things as a plan or arrangement the principal purpose of which is tax_avoidance_or_evasion c reasonable_cause sec_1_6664-4 provides that the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis generally taking into account all pertinent facts and circumstances the most important factor is generally the extent of the taxpayer’s effort to assess its proper tax_liability reliance on professional advice may constitute reasonable_cause and good_faith if under all the circumstances such reliance was reasonable see 469_us_241 the advice must also be based upon all pertinent tl-n-5982-00 facts and circumstances and the law relating to those facts and circumstances for example the advice must take into account the taxpayer’s purpose and the relative weight of such purpose for entering into a transaction and for structuring a transaction in a particular manner with respect to reasonable_cause for the substantial_understatement_penalty attributable to a corporation’s tax_shelter items a corporation is deemed to have acted with reasonable_cause and in good_faith if the corporation had substantial_authority as that term is defined in sec_1_6662-4 for its treatment of the tax_shelter_item and if at the time of filing the return the corporation reasonably believed such treatment was more_likely_than_not the proper treatment more_likely_than_not standard sec_1_6664-4 the regulations provide that the more_likely_than_not standard can be met by the corporation’s good_faith and reasonable reliance upon the opinion of a tax advisor if the opinion is based on the advisor’s analysis of the pertinent facts and authorities in the manner described in sec_1_6662-4 and the opinion unambiguously states the advisor’s conclusion that there is a greater than fifty percent likelihood the tax treatment of the item will withstand a challenge by the service sec_1_6664-4 in this case it is likely a will claim it had reasonable_cause for the lilo_transaction because it had a valid business_purpose although a review of x’s operating_profit and net_income for the years date through date appears to give some merit to this claim a has provided nothing to show that y would be a better investment than x as with the taxpayers in compaq and united parcel service a is a sophisticated taxpayer who would not have blindly ventured into this investment yet nothing has been provided to date to show that a considered investing in any other power plants and if it did so how those power plants compared with y the information gathered by the internal_revenue_service shows b acting through j was in the market for an investor in its power plant j then apparently brought this to the attention of k and after considering several alternatives relating to the amount of the investment the transaction was consummated as a lilo in the amount of dollar_figurea none of the information gathered shows that a either performed an in-depth analysis of y or considered other investments as like property to exchange in addition when considering the present_value and internal_rate_of_return analysis mentioned above arguably no prudent business person would enter into the transaction absent the tax benefits the net present_value of a’s dollar_figured investment utilizing a rate of k weighted average of the rate paid on the series a and series b deposits produces a loss of approximately dollar_figuret similarly a’s investment without the tax benefits produces an internal_rate_of_return of approximately h a most tl-n-5982-00 conservative investment in the lowest rated t-bills would have yielded a return rate of at least l based on the circular cash flows the rate of return and the lack of a valid business_purpose it is evident that a’s involvement in the lilo_transaction was solely due or primarily motivated by the tax benefits and thus is totally devoid of economic_substance therefore based on the facts presented assertion of the sec_6662 accuracy-related_penalty is appropriate in this case case development hazards and other considerations tl-n-5982-00 please call craig gerson at if you have any further questions by associate chief_counsel passthroughs special industries dianna k miosi chief branch office of the associate chief_counsel passthroughs special industries
